DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-15 are presented for examination. Claims 16-20 are non-elected. Applicant is requested to cancel the non-elected claims 16-20 in subsequent communication. 

Response to Arguments
3.	Applicant’s argument filed on 04/30/2021 with respect claims 1-15 have been fully considered but they are not persuasive.
The applicant contends that the office action fails to teach or suggest the limitation of “repairing the column related data in the columns with redundancy” and “repairing the row related data in the rows with redundancy.”  As recited in claim 1.
Examiner respectfully disagrees and asserts the reference of Perner et al. (U.S. PN: 6,584,589) in column 15, lines 30-62 teaches the limitation such features. For example, Errors reported by the column test circuits may be single bit errors that are correctable by ECC (Error Correction Circuits) or may be multiple bit errors that warrant the row being marked as a `BAD` row. A counter is used to determine whether there are a sufficient number of errors for marking the row `BAD`. If the column error flag indicates an error condition exists, the data in the sense amplifier data I/O scan registers is shifted into the column error counter (110 in FIG. 1). When the row error count exceeds a value determined as un-correctable by an external ECC, the row may be marked as `BAD`. Error data created by the built-in self test circuits may be collected by external circuits for future processing or reported to the tester. One external circuit to hold the built-in self test data is a `status register` that would be used by the system using the MRAM to direct the writing of data into known good memory locations. The preferred implementation of the present invention involves several integrated built-in test circuits that can be used to perform a comprehensive set of tests to locate defects in a MRAM memory array. Shorted elements and open rows can be detected with the use of row wired-OR test circuit. Dynamic Hi/Lo memory cell resistance tests are carried out through the use of specially constructed sense amplifier circuits. Pattern tests can be performed with the use of exclusive-OR circuits integrated into the sense amplifiers and using the scan data I/O registers. Outputs from the Hi/Lo and pattern tests examine the performance of individual MRAM memory elements. A wired-OR circuit is used to combine the Hi/Lo and pattern tests results into a single column error flag. If the column error flag is set, an error test counter is included to count the number of cells in a row the are marked as BAD. The column error count may be used to determine if the row of data is ECC correctable.
Also, applicant contends that the cited references fail to teaches or suggest “storing a column address associated with the column in a repair register for repair using column redundancy.” As recited in claims 7 and 12.
 Examiner respectfully disagrees and asserts the reference Wu et al. (U.S. PN: 2019/0260397) in paragraphs [0018], [0019], [0034], and [0038] teaches such limitation feature. For example, the error-correcting code that is encoded with each row and column of the two-dimensional array may correct a number of errors in the error-correcting code's corresponding row or column that is less than or equal to the error-correcting code's correction capability. However, if the number of errors in the corresponding row or column is greater than the error-correcting code's correction capability, then the error-correcting code may not be able to correct the errors of the corresponding row or column, resulting in an unsuccessful correction of errors (also referred to as "unsuccessful decoding operation" hereafter). For example, if an error-correcting code has a correction capability of 4 errors and a row and/or column of the data block contains 4 errors, then the error-correcting code may correct the 4 errors of the row and/or column. However, if the error-correcting code has a correction capability of 4 errors and a row and/or column of the array contains 5 errors, then the error-correcting code may not be able to correct the errors of the row and/or column, resulting in an unsuccessful decoding operation. The correction capability of the error-correcting code may be proportional to a data size of the error-correcting code. For example, an error-correcting code having a correction capability of 3 errors may have a smaller data size than an error-correcting code having a correction capability of 4 errors. See paragraph [0018]. Aspects of the present disclosure address the above and other deficiencies by performing a subsequent decoding operation to simulate switching a bit on an identified set of bits of a data block. For example, the controller of the storage system may perform a first decoding operation on an identified data block. The first decoding operation may correct errors in rows and columns having a number of errors less than or equal to the correction capability of the first decoding operation. If any of the rows or columns of the data block contain more errors than the correction capability of the first decoding operation, then the decoding of those rows or columns may result in an unsuccessful correction of the errors. The controller may then identify any sets of bits of the data block that caused the unsuccessful correction of the errors. The unsuccessful correction of errors of any of the sets of bits of the data block may trigger the initiation of a second decoding operation. The second decoding operation may have a correction capability of at least one integer greater than the first decoding operation. For During the decoding operation the processing device may begin decoding the fifth row from the top of the array that includes the set of bits containing 2 errors, the set of bits containing 3 errors and the set of bits containing 5 errors, resulting in a total number of errors for the row equaling 10. Because the total number of errors for the row is greater than the correction capability (e.g., t=4) of the error-correcting code, the row may cause an unsuccessful correction of an error. Accordingly, the processing device may store the status bit for the row as a 0, [row or column address] indicating that at least one of the sets of bits in the row caused an unsuccessful correction of an error. See paragraph [0034]. 
Subsequently, the processing device may identify a set of bits of the data block that are at an intersection of the row and column that are associated with the unsuccessful first decoding operation (block 340). For example, referring back to FIG. 2B, the processing device may identify the set of bits containing 5 errors located at the intersection of the row having a status bit value of 0 and the column having a status bit value of 0. In some implementations, more than one set of bits of a data block that are associated with the unsuccessful first decoding operation may be identified. In one implementation, the identified set of bits may correspond to one row and multiple columns of the data block. In another implementation, the identified set of bits may correspond to one column and multiple rows of the data block. Once the set of bits has been identified, the processing device may perform a second decoding operation on the identified set of bits (block 350). The second decoding operation may simulate switching at least one bit of the set of bits, as will be discussed in more detail below. See paragraph [0038]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-9, 12, and 13 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Perner et al. (U.S. PN: 6,584,589) "herein after as Perner" in view of Wu et al. (U.S. PN: 2019/0260397) "herein after as Wu."

As per claim 1:
Perner substantially teaches or discloses a method, comprising: identifying memory for error correction (see abstract, see column 15, lines 30-33, herein Errors reported by the column test circuits may be single bit errors that are correctable by ECC (Error Correction Circuits) or may be multiple bit errors that warrant the row being marked as a `BAD` row, and Fig. 1), wherein the memory has an array of bitcells arranged in columns and rows (see column 2, lines 36-39, herein a built-in self testing system for a magneto-resistive random access memory (MRAM) integrated circuit having an array of memory cells, the memory cells each coupled between a respective row line and column line of the array); perform column error repair for the memory to detect a number of column errors in the columns by analyzing column related data in the columns with error accumulation (se column 15, lines 30-38, herein Errors reported by the column test circuits may be single bit errors that are correctable by ECC (Error Correction Circuits) or may be multiple bit errors that warrant the row being marked as a `BAD` row) and repairing the column related data in the columns with redundancy if the number of column errors is greater than a first predetermined number of errors (see column 2, lines 31-35, herein the error flag column register can be used to record a number of errors detected by the first and third testing circuits for each row in the memory array in order to determine if the number of errors for each respective row is greater than a predetermined permissible number, and column 15, lines 35-37, herein a counter is used to determine whether there are a sufficient number of errors for marking the row `BAD`. If the column error flag indicates an error condition exists, the data in the sense amplifier data I/O scan registers is shifted into the column error counter (110 in FIG. 1)); and emulating row error correction capability for the memory to detect a number of see column 2, lines 31-35, herein The error flag column register can be used to record a number of errors detected by the first and third testing circuits for each row in the memory array in order to determine if the number of errors for each respective row is greater than a predetermined permissible number) and repairing the row related data in the rows with redundancy if the number of row errors is greater than a second predetermined number of errors (see column 3, lines 23-26, herein the scan data I/O registers are used store single bit error data that may be used to determine if the number of errors are ECC correctable or if the entire row of data needs to be marked as BAD).
Perner does not explicitly teach if the number of row errors is less than or equal to the second predetermined number of errors, then relying on error correction coding (ECC) to repair bit errors in the row related data for the rows.
However, Wu in analogous art teaches if the number of row errors is less than or equal to the second predetermined number of errors, then relying on error correction coding (ECC) to repair bit errors in the row related data for the rows (see paragraph [0018], herein the error-correcting code that is encoded with each row and column of the two-dimensional array may correct a number of errors in the error-correcting code's corresponding row or column that is less than or equal to the error-correcting code's correction capability).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Perner with the teachings of Wu by including if the number of row errors is less than or equal to the second predetermined number of errors, then relying on error correction coding (ECC) to repair bit errors in the row related data for the rows.


As per claim 2:
Perner teaches that wherein the first predetermined number of errors refers to multiple column errors (see column 14, lines 65-67, herein The chained scan registers can thus store a pattern test error vector which can be utilized by the Column Error Counter 110 (FIG. 1)) and wherein if the multiple column errors are detected in the column related data, then the method enables column redundancy repair and the multiple column errors are repaired with column redundancy (see column 15, lines 30-38, herein Errors reported by the column test circuits may be single bit errors that are correctable by ECC (Error Correction Circuits) or may be multiple bit errors that warrant the row being marked as a `BAD` row. A counter is used to determine whether there are a sufficient number of errors for marking the row `BAD`. If the column error flag indicates an error condition exists, the data in the sense amplifier data I/O scan registers is shifted into the column error counter). 

As per claim 3:
Perner teaches that wherein the multiple column errors refers to three or more column errors (see column 15, lines 30-33, herein errors reported by the column test circuits may be single bit errors that are correctable by ECC (Error Correction Circuits) or may be multiple bit errors that warrant the row being marked as a `BAD` row). 

As per claim 4:
Perner teaches that wherein the second predetermined number of errors refers to multiple row errors, and wherein if multiple row errors are detected in a same data set, then the entire row is repaired with row redundancy (see column 2, lines 31-35, herein the error flag column register can be used to record a number of errors detected by the first and third testing circuits for each row in the memory array in order to determine if the number of errors for each respective row is greater than a predetermined permissible number). 

As per claim 5:
Perner teaches that wherein the multiple row errors refers to two or more errors in the same data set (see column13, lines 6-10, herein errors detected by the Hi/Lo resistance test or by the pattern tests are stored in the sense amplifier data I/O scan registers. An error flag is reported for the entire row if one or more errors have been detected).

As per claim 6:
Perner teaches that wherein the same data set refers to a same address (see column 2, lines 14-21, herein a second testing circuit may be coupled to the rows of memory cells in the memory array and arranged to detect shorted memory cells and open row addressing lines in the respective array rows. Preferably the second testing circuit comprises a wired-OR circuit coupled with the memory array rows to provide input and coupled to provide output to a row error flag register which records if any shorted cell or open row addressing line is detected in the memory array). 

As per claim 7:
Perner substantially teaches or discloses a method, comprising: identifying memory having an array of bitcells (see abstract, column 2, lines 36-39, herein a built-in self testing system for a magneto-resistive random access memory (MRAM) integrated circuit having an array of memory cells, the memory cells each coupled between a respective row line and column line of the array); selecting a column in the array of bitcells for error correction (see column 15, lines 30-34, herein Errors reported by the column test circuits may be single bit errors that are correctable by ECC (Error Correction Circuits) or may be multiple bit errors that warrant the row being marked as a `BAD` row); writing a first column data sequence to the column; reading a second column data sequence from the column after writing the first column data sequence to the column (see column 2, lines 22-26, herein; a third testing circuit may be coupled to a scan register of the memory array and arranged to write a predetermined data pattern into the memory array, read out data from the memory array, and compare the data read out with the data written in) checking the second column data sequence for a number of errors by comparing the first column data sequence to the second column data sequence (see column 2, lines 54-59, herein; This form of the built-in self testing system further includes a third testing circuit coupled to the scan register of the memory array and arranged to write a predetermined data pattern into the memory array, read out data from the memory array, and compare the data read out with the data written in).

However, Wu in analogous art teaches accumulating a column error count by increasing a column error counter by the number of errors (see paragraph [0040], herein the second decoding operation may be used subsequent to multiple decoding operations to increase the correction capability. For example, the second decoding operation may be used subsequent to decoding operation A having a correction capability of t=4 and decoding operation B having a correction capability of (t+1)=5. This may result in the second decoding operation having a correction capability of (t+2)=6); and storing a column address associated with the column in a repair register for repair using column redundancy if the number of errors in the column error count is greater than or equal to a predetermined number of errors (see paragraph [0034], herein during the decoding operation the processing device may begin decoding the fifth row from the top of the array that includes the set of bits containing 2 errors, the set of bits containing 3 errors and the set of bits containing 5 errors, resulting in a total number of errors for the row equaling 10. Because the total number of errors for the row is greater than the correction capability (e.g., t=4) of the error-correcting code, the row may cause an unsuccessful correction of an error. Accordingly, the processing device may store the status bit for the row as a 0, indicating that at least one of the sets of bits in the row caused an unsuccessful correction of an error, and [0038], herein the processing device may identify a set of bits of the data block that are at an intersection of the row and column that are associated with the unsuccessful first decoding operation (block 340). For example, referring back to FIG. 2B, the processing device may identify the set of bits containing 5 errors located at the intersection of the row having a status bit value of 0 and the column having a status bit value of 0).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Perner with the teachings of Wu by accumulating a column error count by increasing a column error counter by the number of errors; and storing a column address associated with the column in a repair register for repair using column redundancy if the number of errors in the column error count is greater than or equal to a predetermined number of errors.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the accumulating a column error count by increasing a column error counter by the number of errors; and storing a column address associated with the column in a repair register for repair using column redundancy if the number of errors in the column error count is greater than or equal to a predetermined number of errors would have improved the system performance.

As per claim 8:
Perner teaches that wherein the number of errors refers to multiple errors (see column 15, lines 30-33, herein errors reported by the column test circuits may be single bit errors that are correctable by ECC (Error Correction Circuits) or may be multiple bit errors that warrant the row being marked as a `BAD` row). 

As per claim 9:
see column13, lines 6-10, herein errors detected by the Hi/Lo resistance test or by the pattern tests are stored in the sense amplifier data I/O scan registers. An error flag is reported for the entire row if one or more errors have been detected). 

As per claim 12:
Perner substantially teaches or discloses a method, comprising: identifying memory having an array of bitcells (see abstract, column 2, lines 36-39, herein a built-in self testing system for a magneto-resistive random access memory (MRAM) integrated circuit having an array of memory cells, the memory cells each coupled between a respective row line and column line of the array); selecting a row in the array of bitcells for error correction (see column 2, lines 14-17, herein a second testing circuit may be coupled to the rows of memory cells in the memory array and arranged to detect shorted memory cells and open row addressing lines in the respective array rows); writing a first row data sequence to the row; reading a second row data sequence from the row after writing the first row data sequence to the row (see column 2, lines 22-26, herein; a third testing circuit may be coupled to a scan register of the memory array and arranged to write a predetermined data pattern into the memory array, read out data from the memory array, and compare the data read out with the data written in); checking the second row data sequence for a number of errors by comparing the first row data sequence to the second row data sequence (see column 2, lines 54-59, herein; This form of the built-in self testing system further includes a third testing circuit coupled to the scan register of the memory array and arranged to write a predetermined data pattern into the memory array, read out data from the memory array, and compare the data read out with the data written in).

However, Wu in analogous art teaches accumulating a row error count by increasing a row error counter by the number of errors (see paragraph [0040], herein the second decoding operation may be used subsequent to multiple decoding operations to increase the correction capability. For example, the second decoding operation may be used subsequent to decoding operation A having a correction capability of t=4 and decoding operation B having a correction capability of (t+1)=5. This may result in the second decoding operation having a correction capability of (t+2)=6); storing a row address associated with the row in a repair register for repair using row redundancy if the number of errors in the row error count is greater than a predetermined number of errors (see paragraph [0034], herein during the decoding operation the processing device may begin decoding the fifth row from the top of the array that includes the set of bits containing 2 errors, the set of bits containing 3 errors and the set of bits containing 5 errors, resulting in a total number of errors for the row equaling 10. Because the total number of errors for the row is greater than the correction capability (e.g., t=4) of the error-correcting code, the row may cause an unsuccessful correction of an error. Accordingly, the processing device may store the status bit for the row as a 0, indicating that at least one of the sets of bits in the row caused an unsuccessful correction of an error, and [0038], herein the processing device may identify a set of bits of the data block that are at an intersection of the row and column that are associated with the unsuccessful first decoding operation (block 340). For example, referring back to FIG. 2B, the processing device may identify the set of bits containing 5 errors located at the intersection of the row having a status bit value of 0 and the column having a status bit value of 0); and relying on error correction coding (ECC) to repair the number of errors in the row if the number of errors in the row error count is less than or equal to the predetermined number of errors (see paragraph [0018], herein the error-correcting code that is encoded with each row and column of the two-dimensional array may correct a number of errors in the error-correcting code's corresponding row or column that is less than or equal to the error-correcting code's correction capability).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Perner with the teachings of Wu by accumulating a row error count by increasing a row error counter by the number of errors; storing a row address associated with the row in a repair register for repair using row redundancy if the number of errors in the row error count is greater than a predetermined number of errors; and relying on error correction coding (ECC) to repair the number of errors in the row if the number of errors in the row error count is less than or equal to the predetermined number of errors.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the accumulating a row error count by increasing a row error counter by the number of errors; storing a row address associated with the row in a repair register for repair using row redundancy if the number of errors in the row error count is greater than a predetermined number of errors; and relying on error correction coding (ECC) to repair the number of errors in the row 

As per claim 13:
Perner teaches that wherein the number of errors refers to one or more errors (see column 15, lines 30-33, herein errors reported by the column test circuits may be single bit errors that are correctable by ECC (Error Correction Circuits) or may be multiple bit errors that warrant the row being marked as a `BAD` row). 

Allowable Subject Matter
5.	Claims 10, 11, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	THIS ACTION IS MADE FINAL, Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. 
 The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Examiner, Art Unit 2112


/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112